IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00292-CR

CALVIN DWAYNE VERNON,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 1990-0040-C


                          MEMORANDUM OPINION

      Appellant Calvin Vernon was convicted of attempted murder in 1991 and

sentenced to thirty years’ imprisonment.      Because the judgment contains a deadly

weapon finding that Appellant believes is erroneous, Appellant filed a motion for nunc

pro tunc order in the trial court. The trial court denied that motion, and Appellant seeks

to appeal the trial court’s denial of his motion for an order nunc pro tunc.

      We notified Appellant that this court may not have jurisdiction over this appeal

and that unless he showed grounds for continuing it, we would dismiss his appeal for
want of jurisdiction. Appellant has filed a response,1 but it fails to show that we have

appellate jurisdiction.

        We do not have appellate jurisdiction of the denial of a motion for judgment

nunc pro tunc. Everett v. State, 82 S.W.3d 735 (Tex. App.—Waco 2002, pet. dism’d). The

appropriate remedy to obtain review of the denial of a nunc pro tunc motion is by a

petition for writ of mandamus. Ex parte Forooghi, 185 S.W.3d 498 (Tex. Crim. App. 2006)

(Johnson, J., concurring statement); see also Ex parte Ybarra, 149 S.W.3d 147, 149 (Tex.

Crim. App. 2004).

        Accordingly, we dismiss this appeal for want of jurisdiction.



                                                            REX D. DAVIS
                                                            Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurs in the dismissal of this proceeding.                          A separate
       opinion will not issue.)
Dismissed
Opinion delivered and filed November 4, 2009
Do not publish
[CRPM]




1Appellant’s response and his combined notice of appeal/brief lack proper proof of service as required
by the Texas Rules of Appellate Procedure. A copy of all documents presented to the Court must be
served on all parties (i.e., the State) to the appeal and must contain proof of service. TEX. R. APP. P. 9.5. To
expedite this matter, we implement Rule 2 to suspend Rule 9.5’s proof-of-service requirement.

Vernon v. State                                                                                         Page 2